IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. AP-76,573 & AP-76,574



               EX PARTE JOHNNY EDWARD PINCHBACK,Applicant



              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. F84-91719-RI & F84-91720-RI
              IN THE CRIMINAL DISTRICT COURT NUMBER TWO
                        FROM DALLAS COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

aggravated sexual assaults and sentenced to ninety-nine years’ imprisonment on each. The Fifth

Court of Appeals affirmed his convictions. Pinchback v. State, Nos. 05-84-01290-CR & 05-84-

01291-CR (Tex. App.–Dallas, delivered Feb. 11, 1986, pet. ref’d).

       Applicant contends that he has newly discovered evidence that he is actually innocent of
these offenses. The trial court has determined that no rational jury would have convicted Applicant

in light of the new evidence, which was previously unavailable to Applicant. The evidence, obtained

pursuant to post-conviction DNA testing and investigation, indicates that it was not Applicant who

committed these offenses. Applicant is entitled to relief. Ex parte Elizondo, 947 S.W.2d 202, 209

(Tex. Crim. App. 1996).

       Relief is granted. The judgments in Cause Nos. F84-91719-RI & F84-91720-RI in Criminal

District Court Number Two of Dallas County are set aside, and Applicant is remanded to the custody

of the Sheriff of Dallas County to answer the charges against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: June 8, 2011
Do Not Publish